Exhibit 10.31

 

MAYOR’S JEWELERS, INC.

WARRANT REDEMPTION AGREEMENT

 

This Warrant Redemption Agreement (this “Agreement”) is entered into as of May
26, 2005 by and between Mayor’s Jewelers, Inc. a Delaware corporation (the
“Corporation”) and John Ball (the “Seller”).

 

Preliminary Statements

 

  A. In March 2003, Henry Birks & Sons Inc. assigned and transferred to John
Ball 500,000 warrants to purchase common stock of the Corporation at an exercise
price of $.30 per share.

 

  B. As a result of certain anti-dilution provisions contained in the warrants,
the number of outstanding warrants increased from 500,000 to 501,348 and the
exercise price decreased from $.30 to $.29 per share (the “Warrants”).

 

  C. The Corporation proposes to redeem, and the Seller proposes to sell to the
Corporation, all of the Warrants. This Agreement sets forth the terms and
conditions under which the Warrants would be acquired by the Corporation.

 

Terms

 

1. Sale and Purchase of the Warrants. On the date of this Agreement, Seller
shall sell to the Corporation, and the Corporation shall purchase from Seller,
the Warrants.

 

2. Assignment of Warrants. Effective as of the Closing, the Seller assigns,
transfers and sets over to the Corporation all of Seller’s right, title and
interest in and to the Warrants and all rights and benefits of every description
whatsoever accruing to the benefit of the Seller in respect of the Warrants. The
Seller shall from time to time execute and deliver such further instruments and
take such further actions as the Corporation may reasonably request to confirm
or perfect the foregoing transfer.

 

3. Purchase Price and Payment. In consideration for Seller’s sale and assignment
of the Warrants to the Corporation, the Corporation agrees to pay to Seller
US$150,000 (“Purchase Price”).

 

4. Closing. The closing (the “Closing”) of the purchase of the Warrants
hereunder shall take place on the date hereof or such other date as may be
agreed to by the Corporation and the Seller (such date upon which the Closing
occurs is referred to as the “Closing Date”). At the Closing, the Corporation
shall deliver, or caused to be delivered, to the Seller the Purchase Price and
the Warrants shall be irrevocably deemed to have been assigned to the
Corporation for cancellation.

 

5. Representations and Warranties of Seller. The Seller represents and warrants
to the Corporation as follows:



--------------------------------------------------------------------------------

(a) Title. Upon the Closing, the Corporation will acquire valid equitable and
beneficial title to the Warrants, free and clear of any mortgage, pledge, lien,
encumbrance, charge, security interest, lien for taxes, restriction or any
liability or claim of any nature whatsoever. The Warrants constitute all of
Seller’s interest in the Corporation.

 

(b) Authorization and Validity of Agreement. Seller has the requisite capacity
to execute, deliver and perform this Agreement, and this Agreement has been duly
and validly executed and delivered by Seller and constitutes a valid and binding
obligation enforceable against Seller in accordance with its terms.

 

(c) Consents and Approvals; No Violations. The execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby will not result in a violation or breach of, conflict with,
or result in the creation of any lien or encumbrance under any note, agreement,
contract, or other obligation to which Seller is a party, or by which Seller’s
assets are bound.

 

(d) Seller Disclosures. The Corporation has made available to Seller all
documents and information that Seller has requested relating to this Agreement.
Seller has, to the extent it believes such discussion to be necessary, discussed
with its professional legal, tax and financial advisers the terms and conditions
of this Agreement, and Seller understands such terms and conditions and has
determined that such terms and conditions are acceptable to Seller.

 

6. Release. Effective as of the Closing, the Seller for itself, its
predecessors, successors, assigns and transferees and any person or entity
claiming by, through or under it, including, without limitation, employee,
consultant, assignee, agent, representative, attorney, successor or predecessor
or affiliate not a party hereto (each such party, a “releasor”), hereby fully
and forever releases, acquits and discharges the Corporation, and its respective
directors, officers, agents, employees, partners, predecessors, successors,
assigns, agents, affiliates, representatives, and attorneys (the “releasees”),
from any and all causes of action, rights, claims, demands, suits, proceedings,
and liabilities of any nature whatsoever arising out of, directly or indirectly,
in whole or in part, the Warrants (each a “Claim”), whether known or unknown,
that such releasor or any of it predecessors, successors, assigns or transferees
ever had, now has, or hereafter can, shall or may have as a result of acts or
omissions occurring prior to the date hereof. Each releasor, for itself and its
predecessors, successors, assigns and transferees expressly waives any and all
rights under any statute or provision or principle of common law in any state or
territory of the United States of America, or any foreign jurisdiction which
limits the extent to which the foregoing releases would otherwise extend to
Claims which such releasor does not know or suspect to exist in its favor at the
time of executing this Agreement. Thus, for the purpose of implementing a full
and complete release of each of the releasees, each releasor, for itself and its
predecessors, successors, assigns and transferees expressly acknowledges that
this release is intended to include in its effect, without limitation, Claims
which such party does not know of or suspect to exist in its favor at the time
of execution hereof, and that the releases contemplate an extinguishment of all
such Claims. None of the foregoing negated in any way the Mayor’s Jewelers, Inc.
Indemnification Agreement, dated November 23, 2004.



--------------------------------------------------------------------------------

Each releasor for itself, its predecessors, successors, assigns and transferees
covenants and agrees not to institute or participate, directly or indirectly, in
any suit, action or proceeding, at law or in equity, against any releasee, by
reason of, or based upon, any Claim.

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to the
principles of conflicts of law thereof.

 

8. Binding Effect. This Agreement shall be binding upon the Seller and Seller’s
estate, heirs, personal representatives and other successors in interest and
shall be binding upon the Corporation and its successors and assigns.

 

9. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements and understandings, both written and oral,
among the parties or any of them, with respect to the subject matter hereof.

 

10. Counterparts. This Agreement may be executed in two or more counterparts,
and in facsimile versions, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement.

 

11. Date of Payment. Payment shall be made in full by June 1, 2005.

 

[THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

NOW THEREFORE, the parties have executed this Agreement as of the date set forth
above.

 

SELLER /s/ John Ball John Ball

MAYOR’S JEWELERS, INC. By:   /s/ Marc Weinstein

Name: Marc Weinstein

Title: SVP & CAO